Citation Nr: 9907606	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  97-02 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether the appellant filed a claim for nonservice-
connected death pension benefits within 45 days of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from December 1942 to 
July 1943.

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1996 determination of the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant's claim for nonservice-connected 
death pension benefits because her yearly income exceeded the 
limit set by law.

The Board notes that the issue certified to the Board on 
appeal was entitlement to an earlier effective date for 
nonservice-connected death pension benefits.  However, the 
Board is of the opinion, that the issue now on appeal is more 
appropriately addressed in two parts as stated on the title 
page, because the denial of the pension claim on the basis of 
excessive income is intertwined with the issue of the 
effective date.

The second issue of whether the appellant is entitled to 
nonservice-connected death pension benefits will be addressed 
in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran died on April [redacted], 1996.

2.  The appellant filed a claim for widow's benefits with the 
Social Security Administration within 45 days of the date of 
the veteran's death.


CONCLUSION OF LAW

The criteria for an earlier effective date of April 1, 1996, 
for nonservice-connected death pension benefits have been 
met.  38 U.S.C.A. §§ 5105(b), 5110(d)(2), 5107(a) (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.153, 3.400(c)(3) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record contains an April 1996 report of contact, which 
indicates the veteran died on April [redacted], 1996.  The 
record further shows that the appellant submitted applications 
for a United States flag for burial purposes and an application 
for burial benefits in May 1996.  

The RO notified the appellant in a letter dated in May 1996 
that unless she filed a claim for pension within 45 days from 
the date of death, that benefit, if awarded, was payable from 
the date that VA receives the claim.  The letter indicates 
that a VA Form 21-534 was enclosed.  

The appellant submitted the VA Form 21-534 "application for 
dependency and indemnity compensation, death pension and 
accrued benefits by a surviving spouse" in July 1996.  

The record contains a notice of award from the Social 
Security Administration (SSA) that was received by the RO in 
August 1996.  The award letter shows that the appellant was 
entitled to widow's benefits based on her claim, effective in 
April 1996.  The letter is dated in May 1996.

Criteria

VA regulations provide, "[u]pon receipt of notice of death 
of a veteran, the appropriate application form will be 
forwarded for execution by or on behalf of any dependent who 
has entitlement to pension."  38 C.F.R. § 3.150(b) (1998).  
Notice of the time limit will be included with the forwarded 
application for benefits.  Id.  

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1998).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received in the VA.  38 C.F.R. § 3.1(r) (1998).

VA regulations also provide with respect to claims filed with 
the SSA that, 

An application on a form jointly 
prescribed by the Secretary and the 
Secretary of Health, Education, and 
Welfare filed with the Social Security 
Administration on or after January 1, 
1957, will be considered a claim for 
death benefits, and to have been received 
in the Department of Veterans Affairs as 
of the date of receipt in Social Security 
Administration. 

38 C.F.R. § 3.153 (1998).

The regulations provide with respect to effective dates for 
nonservice-connected death benefits that for claims received 
on or after October 1, 1984, the effective date of an award 
is the first day of the month in which the veteran's death 
occurred if the claim is received within 45 days after the 
death; otherwise, the effective date is the date the claim is 
received.  38 C.F.R. § 3.400(c)(3)(ii) (1998).  

Analysis

The Board initially finds that the appellant has presented a 
well-grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, she has presented a claim which is not 
inherently implausible.  The Board also finds that all 
relevant evidence has been obtained by the RO, and there is 
no further duty to assist the appellant in the development of 
facts pertinent to her claim.  Id.

The appellant asserted in her September 1996 notice of 
disagreement that she submitted her claim for widow's pension 
in May 1996, rather than in July 1996 as noted by the RO.  
Based on a review of the claims file, the Board notes that 
the RO sent the appellant a VA application for death pension 
benefits in May 1996 and the completed form was received by 
the RO on July 9, 1996.  Thus, the VA application was 
submitted greater than 45 days following the date of the 
veteran's death.  

The Board, however, finds that a claim for death pension 
benefits was submitted within 45 days of the veteran's death.  
The claims file shows that the appellant was notified by the 
SSA in May 1996 that widow's benefits had been awarded.  As 
noted above, an application filed with the SSA will be 
considered a claim for death benefits, and to have been 
received at the RO as of the date of receipt at the SSA.  
38 C.F.R. § 3.153.  The claims file does not contain the SSA 
application or the date that it was received by the SSA, but 
the award letter is dated within the 45 day period prescribed 
by VA regulation. 

The Board concludes that a claim for nonservice-connected 
death benefits was filed within the 45 day period prescribed 
by 38 C.F.R. § 3.400(c)(3)(ii).  The certificate of death 
shows that the veteran died April [redacted], 1996, and the 
date that the application for widow's benefits was received 
by the SSA prior to May 13, 1996. 

The effective date of an award is the first day of the month 
in which the veteran's death occurred if the claim is 
received within 45 days after the death.  38 C.F.R. 
§ 3.400(c)(3)(ii).  Because the claim was received within 45 
days of the date of death, the effective date is the first 
day of the month in which the veteran died.  For these 
reasons and bases, the Board finds that the criteria for an 
effective date of April 1, 1996, have been met. 


ORDER

An earlier effective date of April 1, 1996, for nonservice-
connected death pension benefits is granted.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.







The Board notes that the RO denied the appellant's claim in 
July 1996 for nonservice-connected death pension benefits due 
to income in excess of the maximum annual rate for VA pension 
benefits.  In light of the Board's determination above, the 
appellant's eligibility for nonservice-connected pension 
benefits should be recalculated based upon her countable 
income.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to her claim under 
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a), the case is 
remanded to the RO for further development as follows:

1.  If warranted, the RO should contact 
the appellant and request that she 
provide improved pension eligibility 
verification reports for any necessary 
period.

2.  Thereafter, the RO should redetermine 
the appellant's entitlement to 
nonservice-connected pension benefits, to 
include consideration of the Board's 
determination that the appellant's 
application for pension benefits was 
received within 45 days of the veteran's 
death.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals
